Title: From Thomas Jefferson to Edmund Bacon, 7 February 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Feb. 7. 08.
                  
                  Your’s of Jan. 29. has been recieved. mr Randolph having been so kind as to offer his aid in directing the repairs of the dam in my absence, I have accepted it, and therefore refer you to take his advice and directions as my own, the time of my return home being too uncertain to look to that. but I suppose the permanent repair must not be attempted till the weather & water become warm, that the health of the laborers need not be exposed. in the mean time advise with him also as to stopping water sufficient to carry the mills by throwing loose stone into the sluice. in your next be so good as to inform me whether mr Craven has concluded to exchange with us his field at the river for the new grounds in front of your house. mr Madox need not do the pierhead till I come home, as some important alteration must be made in the gate.
                  I inclose you 390. D. to be applied as follows.
                  
                     
                        
                        John Perry
                        100.
                        
                     
                     
                        
                        mr Nelson
                        50.
                        
                     
                     
                        
                        Hugh Chisolm
                        100.
                        
                     
                     
                        
                        yourself on account
                        
                           140.
                        
                        
                            towards paying our debts.
                     
                     
                        
                        
                        390.
                        
                     
                  
                  whether I shall be able to remit you enough the next month to pay off the balance of the remaining debts, or not till the month after, I doubt. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               